Citation Nr: 1744046	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  05-25 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left eye condition, to include as secondary to service-connected right leg deep vein thrombosis (DVT).

2  Entitlement to an extraschedular evaluation for right leg DVT.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasenegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and October 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The January 2005 rating decision denied compensation under 38 U.S.C.A. § 1151 for right leg DVT and any other related conditions, to include a left eye condition.  

In December 2007, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court vacated the Board's December 2007 decision and remanded the case to the Board for development consistent with a June 2009 Joint Motion for Remand (JMR). 

In October 2009, the Board remanded the Veteran's claim for further development.  In August 2011, the Board granted compensation under 38 U.S.C.A. § 1151 for right leg DVT, and residuals therefrom.

The October 2011 rating decision implemented the August 2011 Board decision and granted compensation under 38 U.S.C.A. § 1151 for right leg DVT.  The rating decision assigned a noncompensable disability rating, effective June 7, 2004.  Additionally, the rating decision deferred the issue of entitlement to compensation for a left eye condition.  

An April 2012 Supplemental Statement of the Case (SSOC) denied service connection for a left eye condition, to include as due to service-connected right leg DVT.

In October 2013, the Board remanded the issues of entitlement to service connection for a left eye condition, to include as secondary to service-connected right leg DVT, and entitlement to an initial compensable rating for right leg DVT.

A May 2015 rating decision increased the initial noncompensable disability rating for the right leg DVT to 10 percent, effective April 15, 2014.  

A March 2016 Board decision/remand assigned an initial 10 percent evaluation for the Veteran's right leg DVT, prior to April 15, 2014, and denied an initial evaluation in excess of 10 percent from April 15, 2014.  The Board found that the record reasonably raised a claim for TDIU.  The Board remanded the issues of entitlement to service connection for a left eye condition, to include as secondary to service-connected right leg DVT; entitlement to an extraschedular evaluation for right leg DVT; and entitlement to a TDIU.  

A November 2016 rating decision retroactively increased the evaluation of right leg DVT to 10 percent, effective June 7, 2004.  The rating decision also denied TDIU.  The Veteran submitted a notice of disagreement with this denial in August 2017.  

A November 2016 SSOC denied service connection for a left eye condition, to include as secondary to service-connected right leg deep DVT, and denied an extraschedular rating for right leg DVT.  In denying an extraschedular evaluation, the SSOC found that referral of the issue to the Director of Compensation Service for a possible extra-schedular evaluation was not warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2016 remand determined that an April 2014 VA examination of the Veteran's left eye was inadequate.  Among other things, the Board pointed out that it appeared that the April 2014 examiner was an optometrist, not a physician, who might have had more expertise in providing the medically complex opinions requested in the October 2013 Board remand.  

The Veteran was accordingly provided a VA examination in July 2016 and the examiner completed an Eye Conditions Disability Benefits Questionnaire (DBQ).  However, the examination and DBQ opinion were completed by an optometrist.  As a result, the July 2016 DBQ and DBQ Medical Opinion are inadequate, and the development requested by the Board's March 2016 remand was not fully completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The proper adjudication of the Veteran's claim requires another VA eye examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.    

Turning to the Veteran's right leg DVT, a November 2012 medical opinion from a private physician relates that the Veteran's DVT caused pain and discomfort, intermittent edema, aching and fatigue after standing and walking for prolonged periods.  The symptoms were relieved by compression hose and keeping the extremity elevated and the condition had rendered the Veteran unemployable.  Given the age of this opinion, the Board finds that an additional VA examination of the Veteran's right leg DVT is warranted.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In addition, the AOJ shall consider whether this case should be for consideration of the assignment of an extra-schedular rating.  The Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, the Board notes that the RO appears to recently undertaken development that could impact the current claims.  In August 2017 correspondence to the Veteran, the RO requested information from a treating physician identified by the Veteran.  Any outstanding treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his left eye or right leg since September 2016.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination with a qualified examiner, a physician, qualified to provide the opinions requested below.  The examiner must review copies of all pertinent records from the Veteran's eFolders and must indicate such review in the examination report.

Then, the examiner should: 

a.  Clarify whether or not the Veteran has any diagnosis or diagnoses related to the left eye.  In addressing this question, the examiner should consider those left eye conditions noted in the record, i.e., glaucoma suspect, cataract nuclear, and ocular migraines.

b.  For any currently diagnosed left eye disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.  The examiner should explain the medical basis for the conclusions reached.

c.  If not found to be directly related to service, the examiner should opine as to whether any left eye disability is at least as likely as not (50 percent probability or greater) caused or aggravated by the Veteran's right leg DVT residuals.  If the examiner finds that the right leg DVT residuals aggravated any left eye disability, the examiner must attempt to establish the severity of any left eye disability prior to such aggravation.  

The Board advises the examiner that VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should provide the medical basis for the conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected right leg DVT.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right leg DVT.  The appropriate DBQ should be filled out for this purpose, if possible.

The examiner is requested to specifically address the effects, if any, of the Veteran's right leg DVT on his employability.  In doing so, the examiner is requested to specifically address the November 2012 private medical opinion that the Veteran's right leg DVT rendered him unemployable.  

4.  Then, readjudicate the Veteran's claims.  In doing so, the AOJ shall consider whether the Veteran's case should be referred to Director, Compensation and Pension Service, for consideration of assignment of an extraschedular increased evaluation for right leg DVT.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


